Gilfillan, C. J.
The only question in the case is as to the sufficiency of the description of the property in the chattel mortgage. That description of the property involved in this action is “one gray horse six years old, weighs 1,400 pounds.” The covenant in the mortgage “that the same is now in his (the mortgagor’s) possession in the city of Minneapolis,” may be also taken as part of the description. The description is more full than that held to be good in Eddy v. Caldwell, 7 Minn. 166, (225,) and as full as that held to be good in Adamson v. Horton, 42 Minn. 161, (43 N. W. Rep. 849.) The objection to the description is that it is erroneous in this particular: that, instead of gray, the color of the horse is clear white, (as found by the court below.) It is found as a fact that the “clear white” horse was the one mentioned in the mortgage, so that, as between the parties, the mortgage was good. Was the description sufficient to give purchasers from the mortgagor (the mortgage ’being filed) notice of what property was intended ? A mistake in one item of the description will not necessarily vitiate the mortgage as to third *490persons. To have that effect the mistake must be such as would naturally mislead, kor as, notwithstanding due-diligence, has misled, such third persons. There is no pretence that this mistake did in fact mislead defendants, for it does not appear that they ever saw the mortgage, or made inquiry in the office where it was filed; and, when we consider how slight the difference may be between some shades of gray and a clear white, we cannot see how calling it gray, when it, was white, would naturally mislead one who examines the entire description, the other items of which are conceded to be true. !
Order reversed, and the court below will enter judgment on the findings in favor of plaintiff.